20 So.3d 990 (2009)
Ronald Richard DESCAULT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-4580.
District Court of Appeal of Florida, First District.
October 27, 2009.
Nancy A. Daniels, Public Defender, and David A. Davis, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Pamela J. Koller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm appellant's conviction. However, as conceded by the State, the trial court did err in failing to conduct a Faretta inquiry at appellant's sentencing hearing. "Sentencing is a crucial stage of a criminal proceeding, so that the offer of assistance of counsel must be renewed then, even if the defendant has previously waived counsel at other stages." Travis v. State, 969 So.2d 532, 533 (Fla. 1st DCA 2007); see also Parker v. State, 539 So.2d 1168, 1169 (Fla. 1st DCA 1989); Kepner v. State, 911 So.2d 1256, 1258 (Fla. 4th DCA 2005); Beard v. State, 751 So.2d 61, 62 (Fla. 2d DCA 1999); Hardy v. State, 655 So.2d 1245, 1247-48 (Fla. 5th DCA 1995). We affirm appellant's convictions but *991 strike his sentence and remand for resentencing following a proper Faretta inquiry.
HAWKES, C.J., WOLF and WETHERELL, JJ., concur.